Me. Chief Justice Mitchell
dissenting :
I cannot concur in this judgment on either of the grounds assigned.
The divorce severed the marital relation, and thereby terminated all the rights of either party growing out of the relation, except so far as saved by the decree of the court or the agreement of the parties. When the insured died the plaintiff could not claim as wife for she was not wife, and had lost all the incidental rights as completely as if she had died before the husband. As well might she claim dower in his real estate, notwithstanding the divorce, on the ground that while she was his wife he had owned the land.
Nor is the other argument any better. It is said that plaintiff may claim as a dependent. The evidence does not *107show anything more than that the deceased contributed to the support of plaintiff and his children, which is far short of showing that she was dependent upon him. But even if it did it would only show that she was within a class which would have enabled the deceased to name her as a beneficiary, but that in fact he never did. He named her not as a dependent but as wife, and for a court now to give her the benefit on a ground never designated by the only one who had a right to do so, is to make a new contract entirely different from the one that deceased made and for no better reason than that he might have made it if he had chosen to do so. I would reverse the judgment.